DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 April 2022 has been entered.

Status of Claims

In the amendment filed on April 22 2022, the following changes have been made: claims 1-2, 19, and 24 have been amended. 
Claims 1-21 and 23-24 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-21 and 23-24 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding the 101, the claimed invention does not recite an abstract idea because the limitations recited could not be practically be performed by humans or be performed mentally. Even if the claims are directed to an abstract idea, the claimed invention as a whole integrated the abstract idea into a practical application by describing a particular manner in which to identify asthma triggering conditions based on medicament device monitoring for a patient. The combination of limitations in the present claim(s) such as the recitations of encoding a plurality of feature vectors, training a function to categorize the plurality of feature vectors and determine a relative risk score for the trigger condition, determining by a statistical model a weighted normalization term based on a similarity between the patient and each secondary user of a plurality of secondary users in an aggregate dataset, and comparing the weighted normalization term against a set of confidence intervals to determine whether the relative risk score for the trigger indicates that the patient is sensitive to the trigger positions the claims away from reciting any abstract idea. These features go beyond a generic computer implementation of any abstract idea.
Regarding claims the 103 rejection, the references of record are understood to be the closest prior art. While Su (US20160314256A1) teaches accessing, encoding, and inputting feature vectors, determining a relative risk score, sensitivity, generating a notification and Vink (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study) discloses categorizing the plurality of feature vectors into a first subset of feature vectors where the trigger condition is present and a second subset where the trigger condition is not present. The scope of the claims has been clarified to describe a particular manner in which to identify asthma triggering conditions based on medicament device monitoring for a patient with a particular series of steps. In particular, the following limitations when viewed together go beyond any teachings or suggestions in the art: receiving, from a medicament device sensor removably attached to a rescue inhaler unit and configured to monitor medicament usage of the rescue inhaler unit, a plurality of signals, wherein each signal of the plurality of signals describes a rescue inhaler usage event recorded by the medicament device sensor when the rescue inhaler unit dispense a rescue medication to the patient; accessing, from one or more remote servers, measurements of one or more environmental triggers of a rescue medication event recorded during each rescue inhaler usage event described in the plurality of signals; encoding a plurality of feature vectors, wherein each feature vector of the plurality of feature vectors corresponds to a rescue inhaler usage event described in the plurality of signals and is encoded with patient data for the patient and a value assigned to each of the one or more environmental triggers based on the measurement of the environmental trigger recorded during the rescue inhaler usage event, wherein the value for each of the one or more environmental triggers describes whether a trigger condition for the environmental trigger was present when the rescue inhaler usage event was detected, the trigger condition representing a subset of measurements for the environmental trigger; inputting the plurality of feature vectors encoded with patient data for the patient into a function trained, for each trigger condition, to: categorize the plurality of feature vectors into a first subset of feature vectors where the trigger condition is present and a second subset where the trigger condition is not present; and determine, for the patient, a relative risk score for the trigger condition based on a count of feature vectors in the first subset relative to a count of feature vectors in the second subset; for each trigger condition, determining a sensitivity of the patient to the trigger condition wherein determining the sensitive of the patient comprises: determining, by a statistical model, a weighted normalization term based on a similarity between the patient and each secondary user of a plurality of secondary users in an aggregate dataset, the relative risk score for the trigger condition, and a number of days during which the trigger event was present; and comparing the weighted normalization term against a set of confidence intervals to determine whether the relative risk score for the trigger indicates that the patient is sensitive to the trigger; and generating, for presentation to the patient, a notification describing the sensitivity of the patient to the trigger condition and suggestions for preventing rescue inhaler usage events when the trigger condition is satisfied.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Prior Art Cited but Not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
US20160314256A1
This reference is relevant since it discloses identifying asthma triggering conditions.
Vink, N. M., Postma, D. S., Schouten, J. P., Rosmalen, J. G., & Boezen, H. M. (2010). Gender differences in asthma development and remission during transition through puberty: the TRacking Adolescents' Individual Lives Survey (TRAILS) study. Journal of allergy and clinical immunology, 126(3), 498-504.
This reference is relevant since it describes categorizing feature vectors into subsets.

Conclusion



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626